COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER ON MOTION FOR REHEARING

Appellate case name:         Yolanda Carriere v. Alexandra Riley

Appellate case number:       01-17-00620-CV

Trial court case number:     2014-01958-7

Trial court:                 152nd Judicial District Court of Harris County


       Appellant’s motion for rehearing is denied.


Judge’s signature:   /s/ Michael Massengale
                     Acting for the Court

Panel consists of: Justices Keyes, Bland, and Massengale

Date: August 14, 2018